USDC IN/ND case 3:18-cv-00899-JD-MGG document 33 filed 03/04/21 page 1 of 3


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 ENEDEO RODRIGUEZ, JR.,

               Plaintiff,

                      v.                           CAUSE NO. 3:18-CV-899-JD-MGG

 NICK MCCLOUGHEN,

               Defendant.

                                 OPINION AND ORDER

       Enedeo Rodriguez, Jr., a prisoner without a lawyer, filed two motions to amend

his complaint. ECF 28, 30. He is currently proceeding against Nick McCloughen in his

individual capacity for money damages for allegedly conducting an unreasonable

search of his home on November 2, 2016, in violation of the Fourth Amendment. ECF

21. At this stage of the proceedings, “a party may amend the party’s pleading only by

leave of court or by written consent of the adverse party; and leave shall be freely given

when justice so requires.” Fed. R. Civ. P. 15(a)(2). “Reasons for finding that leave should

not be granted include undue delay, bad faith or dilatory motive on the part of the

movant, repeated failure to cure deficiencies by amendments previously allowed,

undue prejudice to the opposing party by virtue of allowance of the amendment, [and]

futility of amendment.” Airborne Beepers & Video, Inc. v. AT & T Mobility LLC, 499 F.3d

663, 666 (7th Cir. 2007).

       In his motions to amend his complaint, Rodriguez first seeks to add his daughter,

Rosa Rodriguez, an infant, as a plaintiff in this case. ECF 28, 30. He asserts she should
USDC IN/ND case 3:18-cv-00899-JD-MGG document 33 filed 03/04/21 page 2 of 3


be added as a plaintiff because she was injured during the November 2, 2016, search of

his home. However, Rodriguez cannot amend his complaint to add his infant daughter

as a plaintiff because as a pro se litigant he may not represent the interests of his minor

child. See Elustra v. Mineo, 595 F.3d 699, 705 (7th Cir. 2010) (to protect the interests of the

minor party, “a next friend may not, without the assistance of counsel, bring suit on

behalf of a minor party.”)

       Rodriguez next seeks to add four new defendants: South Bend SWAT Lieutenant

Spadasora, ATF Agent Wayne Lessner, Elkhart Police Officer Andrew Whitmyer, and

the Elkhart Police Department because they were involved in the planning, execution,

and search of his home. Notably, Rodriguez’s claims are subject to a two-year statute of

limitations. Behavioral Inst. of Ind., LLC v. Hobart City of Common Council, 406 F.3d 926,

929 (7th Cir. 2005). Here, the amended complaints pertain to the search of Rodriguez’s

home that took place on November 2, 2016. However, he filed the proposed amended

complaints more than two years later on March 3, 2020, and April 13, 2020, respectively.

ECF 28, ECF 30. Therefore, amending the complaint to add these defendants would be

futile unless the claims would relate back to the original complaint.

       Rule 15(c)(1)(C) “permit[s] an amendment to relate back to the original complaint

only where there has been an error made concerning the identity of the proper party

and where that party is chargeable with knowledge of the mistake.” King v. One

Unknown Federal Correctional Officer, 201 F.3d 910, 914 (7th Cir. 2000). There is no

indication that Rodriguez made an error with respect to the identities of Lieutenant

Spadasora, ATF Agent Lessner, Elkhart Police Officer Whitmyer, or the Elkhart Police


                                               2
USDC IN/ND case 3:18-cv-00899-JD-MGG document 33 filed 03/04/21 page 3 of 3


Department or that they knew of such an error. Because Rodriguez did not assert his

claims against these defendants in a timely manner and because the relation-back

doctrine does not apply to these claims, amending the complaint to add them would be

futile.

          For these reasons, the motions to amend (ECF 28, ECF 30) are DENIED.

          SO ORDERED on March 4, 2021

                                                 s/ JON E. DEGUILIO
                                                 CHIEF JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             3
